              Case 3:19-cv-06250-RSM Document 47 Filed 08/31/20 Page 1 of 3




 1                                                  THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT TACOMA
 9
10
     COWLITZ COUNTY, a political subdivision of       CASE NO. 3:19-cv-06250-RSM
11 Washington, and COWLITZ COUNTY YOUTH
12 SERVICES CENTER, a department of Cowlitz STIPULATED MOTION TO STAY
     Superior Court,
13                                                    PENDING SETTLEMENT
                                                      NEGOTIATIONS
                                 Plaintiffs,
14
15                 vs.

16 UNIVERSITY OF WASHINGTON, a public
17 education institution, and ANGELINA GODOY,
     Center of Human Rights of University of
                                                      NOTED ON MOTION CALENDAR:
18 Washington,                                        AUGUST 27, 2020
19                               Defendants.
20
                   and
21
     UNITED STATES OF AMERICA,
22
23                               Intervenor,

24
25
26                                             JOINT STIPULATION
27        The Parties, through their counsel, are currently engaged in settlement negotiations in an
28 effort to resolve this litigation without further motions practice. The parties therefore jointly

      STIPULATED STAY PENDING                                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
      SETTLEMENT NEGOTATIONS
                                                                            SEATTLE, WASHINGTON 98101
      3:19-cv-06250-RBL - 1                                                       (206) 553-7970
              Case 3:19-cv-06250-RSM Document 47 Filed 08/31/20 Page 2 of 3




 1
     stipulate that there is good cause for a brief 60-day stay of this above-captioned litigation. The
 2
     Parties request that this Court stay the current briefing deadlines and stay this matter for 60
 3
     days, after which the Parties will file a status report apprising the Court of whether this action
 4
     may be dismissed or whether there are issues in need of resolution by the Court.
 5
 6
          SO STIPULATED.
 7
 8
     DATED this 27thd day of August, 2020.
 9
10
      DAVIS WRIGHT TREMAINE LLP                        BRIAN T. MORAN
11                                                     United States Attorney
12    By: s/ Eric M Stahl
         Eric M. Stahl, WSBA #27619                    By: s/ Katie D. Fairchild
13       920 Fifth Avenue, Suite 3300                     Katie D. Fairchild, WSBA #47712
         Seattle, WA 98104-1610                           Assistant United States Attorney
14       Telephone: (206) 622-3150                        700 Stewart Street, Suite 5220
         Fax: (206) 757-7700                              Seattle, WA 98101-1271
15       Email: ericstahl@dwt.com                         Telephone: (206) 553-4358
                                                          Fax: (206) 553-4067
16       Nancy S. Garland, WSBA #43501                    Email: katie.fairchild@usdoj.gov
         Washington Attorney General’s Office             Attorneys for the United States
17       University of Washington Division
         4333 Brooklyn Avenue NE, 18th Floor
18       Seattle, WA 98195-9475                        COWLITZ COUNTY
19       Telephone: (206)543-4150                      PROSECUTOR’S OFFICE
         Fax: (206)543-0779
20       Email: nancy.garland@atg.wa.gov               By: s/ Douglas E. Jensen__________
         Attorneys for University of Washington and       Douglas Emry Jensen, WSBA #20127
21       Professor Angelina Snodgrass Godoy               Dana E. Gigler, WSBA #38193
                                                          David John Berger, WSBA #48480
22                                                        312 SW 1st Avenue
                                                          Kelso, WA 98626
23                                                        Telephone: (360) 577-3080
                                                          Email: jensend@co.cowlitz.wa.us
24                                                               giglerd@co.cowlitz.wa.us
25                                                               Bergerd@co.cowlitz.wa.us
                                                          Attorneys for Cowlitz County and
26                                                        Cowlitz County Youth Services Center

27
28

      STIPULATED STAY PENDING                                                UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      SETTLEMENT NEGOTATIONS
                                                                              SEATTLE, WASHINGTON 98101
      3:19-cv-06250-RBL - 2                                                         (206) 553-7970
            Case 3:19-cv-06250-RSM Document 47 Filed 08/31/20 Page 3 of 3




 1
 2
 3
 4
 5
 6
 7                                        ORDER
 8 IT IS SO ORDERED.
 9
10 Dated this 31st day of August, 2020.
11
12
13
14
                                          RICARDO S. MARTINEZ
15
                                          CHIEF UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED STAY PENDING                                   UNITED STATES ATTORNEY
                                                              700 STEWART STREET, SUITE 5220
     SETTLEMENT NEGOTATIONS
                                                                SEATTLE, WASHINGTON 98101
     3:19-cv-06250-RBL - 3                                            (206) 553-7970
